Citation Nr: 0930004	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to March 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Subsequent correspondence has been issued 
by the RO in Detroit, Michigan, and the record shows that the 
Veteran resides in Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran should be provided with a VA 
audiologic examination on remand.  The Board's duty to assist 
requires providing a medical examination or obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's hearing loss 
and tinnitus claims have been met.  First, the evidence 
establishes that the Veteran suffered an event in service.  
In a June 2007 statement, the Veteran reported spending hours 
firing machine guns while in military training.  He stated 
that he had training twice a year while stationed in Germany 
as a meteorologist, which further exposed him to artillery 
noise.    

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicate that this disability may be associated with the 
Veteran's service.  The Veteran submitted a private 
audiologic evaluation, dated in June 2007, which contained a 
diagnosis of profound senorineural hearing loss in the right 
ear and mild to severe sensorineural hearing loss in the left 
ear.  In a June 2007 statement, the Veteran stated that he 
began experiencing ear pain while in training.  Further, in a 
November 2007 letter, the Veteran's wife stated that she 
noticed the Veteran's hearing loss while he was in the 
service.  She remembers having to speak loudly and repeat 
herself when talking to the Veteran.  A former colleague 
submitted letters in November and December 2007.  She 
recalled the Veteran complaining that artillery noise 
bothered his ears.   

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the lay 
statements submitted satisfy this criterion.  McLendon, 20 
Vet. App. at 82-83.  At this time, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, and the Veteran should be provided with an 
appropriate examination. 

Further, in its June 2008 supplemental statement of the case, 
the RO mentioned reviewing the Veteran's DD Form 214, which 
does not appear to be associated with the claims file.  On 
remand, the RO should make efforts to obtain a copy of the DD 
Form 214 for the record.

 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his bilateral 
hearing loss and tinnitus.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any hearing loss and 
tinnitus found on examination are more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the Veteran's 
military activity.  The examiner should 
provide a detailed rationale for these 
opinions.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

2.  The RO should obtain a copy of the 
Veteran's DD Form 214 and associate it 
with the claims file.  

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



